NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUCAS LEMUS-GONZALES, AKA Carlos No. 17-73019
Hacon, AKA Carlos Roberto Hacon, AKA
Lucas Lemus-Gonzalez, AKA Carlos     Agency No. A200-681-833
Mallen-Laines, AKA Carlos Roberto,

                Petitioner,                     MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 3, 2019**
                                  Portland, Oregon

Before: MURGUIA and HURWITZ, Circuit Judges, and ZIPPS,*** District Judge.

      After Lucas Lemus-Gonzales was placed in removal proceedings and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jennifer G. Zipps, United States District Judge for the
District of Arizona, sitting by designation.
conceded removability, an immigration judge (“IJ”) denied Lemus-Gonzales’s

applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). The Board of Immigration Appeals (“BIA”)

dismissed Lemus-Gonzales’s appeal. We have jurisdiction of this petition for review

under 8 U.S.C. § 1252 and deny the petition.

      1. The IJ did not err in concluding that Lemus-Gonzales’s asylum application

was untimely.    See 8 U.S.C. § 1158(a)(2)(B).        The application describes a

continuation of the events that prompted Lemus-Gonzales to leave Guatemala in

2002, but that is merely “[n]ew evidence confirming what [he] already knew . . .

[and] does not constitute changed circumstances.” Budiono v. Lynch, 837 F.3d 1042,

1047 (9th Cir. 2016). And, Lemus-Gonzales also demonstrated no extraordinary

circumstances justifying the approximately ten-year delay in filing his application.

See 8 U.S.C. § 1158(a)(2)(D).

      2. Substantial evidence supports the conclusion that Lemus-Gonzales failed

to demonstrate a nexus between any alleged persecution by a gang and his family

social group. See 8 U.S.C. § 1231(b)(3)(A). The IJ’s conclusion that family

membership was irrelevant to the gang’s pecuniary and personal motivations was

supported by substantial evidence. Substantial evidence supports the IJ’s conclusion

that Lemus-Gonzales was the victim of “harassment by criminals motivated by

theft,” which “bears no nexus to a protected ground.” Zetino v. Holder, 622 F.3d


                                         2
1007, 1016 (9th Cir. 2010); see also Molina-Morales v. INS, 237 F.3d 1048, 1052

(9th Cir. 2001) (“[P]urely personal retribution is, of course, not persecution on

account of [a protected ground].”) (quoting Grava v. INS, 205 F.3d 1177, 1181 n.3

(9th Cir. 2000)).

      3. Substantial evidence supports the IJ’s conclusion that Lemus-Gonzales did

not demonstrate it is more likely than not that he would be tortured if returned to

Guatemala. See 8 C.F.R. § 1208.16(c)(2). Any past mistreatment did not arise to

the level of torture and the threat of future robberies “does not provide a sufficient

basis to conclude that any harm . . . would rise to the level of torture.” Lopez v.

Sessions, 901 F.3d 1071, 1078 (9th Cir. 2018).

      PETITION DENIED




                                          3